1 Reported in 237 N.W. 188.
Plaintiff sued in replevin to recover possession of certain property sold to defendant on conditional sales contract. Judgment was rendered for the plaintiff for the possession of the property and $911 damages for its detention. A case was settled, but no motion for new trial was made.
The pleadings contain no allegation of special damages for the use of the property. The defendant did not appear at the trial, and no evidence of such special damages was offered. The court's finding of special damages is therefore not within the issues framed nor sustained by the evidence received, and the inclusion of the item of $911 in the judgment was not justified.
The case is remanded with directions to modify the judgment by the elimination of that item. *Page 620